Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brennan, J.), rendered November 19, 2002, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention concerning the trial court’s charge on the issue of justification is unpreserved for appellate review and we decline to review this issue in the exercise of our interest of justice jurisdiction (cf. People v Feuer, 11 AD3d 633 [2004]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). H. Miller, J.P., Crane, Mastro and Spolzino, JJ., concur.